Exhibit 10.60
RESTRICTED SHARE AWARD AGREEMENT UNDER THE DREAMWORKS ANIMATION SKG, INC.,
AMENDED AND RESTATED 2008 OMNIBUS INCENTIVE COMPENSATION PLAN, dated as of
_________, 2011 between DreamWorks Animation SKG, Inc., a Delaware corporation
(the “Company”), and Lew Coleman.
This Restricted Share Award Agreement (the “Award Agreement”) sets forth the
terms and conditions of an award of __________ shares (this “Award”) of the
Company’s Class A Common Stock, $0.01 par value (“Share”), that are subject to
certain restrictions on transfer and risks of forfeiture and other terms and
conditions specified herein (“Restricted Shares”) and that are granted to you
under the DreamWorks Animation SKG, Inc. Amended and Restated 2008 Omnibus
Incentive Compensation Plan (the “Plan”).
THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE DISPUTE RESOLUTION PROVISIONS SET
FORTH IN SECTION 10. BY SIGNING YOUR NAME BELOW, YOU WILL HAVE CONFIRMED YOUR
ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.
SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of this Award Agreement shall govern. Except as explicitly set forth
in this Award Agreement, in the event of any conflict between the terms of this
Award Agreement and the terms of any individual employment agreement between you
and the Company or any of its Affiliates (an “Employment Agreement”), the terms
of your Employment Agreement will govern.
SECTION 2.    Definitions. Capitalized terms used in this Award Agreement that
are not defined in this Award Agreement have the meanings as used or defined in
the Plan. As used in this Award Agreement, the following terms have the meanings
set forth below:
“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.
“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and other interpretive guidance promulgated
thereunder, as in effect from time to time.


--------------------------------------------------------------------------------


“Vesting Date” means the date on which your rights with respect to all or a
portion of the Restricted Shares subject to this Award Agreement may become
fully vested, and the restrictions set forth in this Award Agreement may lapse,
as provided in Sections 3(a) or 3(b) of this Award Agreement.
SECTION 3.    Vesting and Delivery. (a) Regularly Scheduled Vesting. (i) On each
Vesting Date set forth below, your rights with respect to the number of
Restricted Shares that corresponds to such Vesting Date, as specified in the
chart below, shall become vested, and the restrictions set forth in this Award
Agreement shall lapse, provided that you must be actively employed by the
Company or an Affiliate on the relevant Vesting Date, except (A) as otherwise
determined by the Committee in its sole discretion, (B) as set forth in Section
3 of this Award Agreement or (C) as otherwise provided in your Employment
Agreement.
Vesting Date
Aggregate Percentage Vested
Aggregate Number of Restricted Shares Subject to Vesting
Year 1
25
 
Year 2
50
 
Year 3
75
 
Year 4
100
 



(ii) In the event that, prior to the final Vesting Date, you commence an unpaid
leave of absence in accordance with the Company’s policies as in effect from
time to time, your Restricted Shares will remain outstanding pursuant to the
terms of this Section 3(a)(ii). Solely for purposes of this Award Agreement,
your employment with the Company and its Affiliates will be deemed to continue
until the earlier of (A) the six-month anniversary of the date that your unpaid
leave of absence began and (B) March 15 of the year following the year in which
your unpaid leave of absence began (the earlier of such dates, the “Final Return
Date”). Therefore, any Restricted Shares that are outstanding on the date your
unpaid leave of absence began will remain outstanding until the Final Return
Date and, if a Vesting Date occurs during that period, will be settled on the
relevant Vesting Date. If you return to active employment prior to the Final
Return Date, your unvested Restricted Shares will remain outstanding following
that date in accordance with their terms. In the event that you do not return to
active employment with the Company or its Affiliates prior to the Final Return
Date, then except as set forth in your Employment Agreement or as otherwise
determined by the Committee in its discretion, your rights with respect to all
outstanding Restricted Shares will immediately terminate upon the Final Return
Date, and you will be entitled to no further payments or benefits with respect
thereto.
(iii) In the event that your employment with the Company is subject to an
Employment Agreement, and prior to the earlier of (x) the expiration or
termination of such Employment Agreement and (y) the final Vesting Date, the
Company determines that you shall no longer be required to perform services for
the Company or its Affiliates


--------------------------------------------------------------------------------


as specified in your Employment Agreement even though your Employment Agreement
will remain in effect until its scheduled expiration date, then provided that
you continue to comply with the terms of your Employment Agreement, solely for
purposes of Sections 3 and 4 of this Award Agreement, you will be deemed to
remain employed until the earlier of (A) the scheduled expiration date of your
Employment Agreement and (B) March 15 of the year following the year in which
you ceased to perform services for the Company and its Affiliates. Upon the
earlier of the events described in clauses (A) and (B) of the immediately
preceding sentence, your employment with the Company and its Affiliates will be
deemed to terminate, and your rights with respect to any Restricted Shares the
Vesting Date of which has not yet occurred will terminate, and you will be
entitled to no further payments or benefits with respect thereto. For the
avoidance of doubt, except as otherwise set forth in your Employment Agreement,
in no event will the scheduled expiration of your Employment Agreement be deemed
to be a termination of your employment without cause or for good reason for
purposes of Section 3(b) of this Award Agreement.
(iv) In the event that your employment with the Company is terminated prior to
the final Vesting Date under any of the circumstances described in your
Employment Agreement (such as Incapacity, Death, Involuntary Termination or
Termination for Good Reason) or in the event that your Employment Agreement
expires prior to the final Vesting Date, your entitlement to vest in the
Restricted Shares pursuant to this Award shall be governed by the relevant
section of your Employment Agreement (which, for the avoidance of doubt,
includes the provisions of Paragraph 4.b(iii) and Paragraph 4.b(iv) of your
Employment Agreement).
(b) Vesting following a Change of Control. Except as explicitly set forth in
this Section 3(b) or Section 3(d) of this Award Agreement, and unless otherwise
provided pursuant to the provisions of your Employment Agreement, in the event
of a change of control (as defined in your Employment Agreement) prior to the
final Vesting Date, all unvested Restricted Shares shall remain unvested and
shall continue to vest in accordance with their terms, without regard to the
occurrence of such change of control. Subject to the procedures set forth in
your Employment Agreement, if, during the one-year period following a change of
control, your employment is terminated by the Company without cause (as defined
in your Employment Agreement) or you terminate your employment for good reason
(as defined in your Employment Agreement), then, except as set forth in your
Employment Agreement, your rights with respect to any then-unvested Restricted
Shares shall become immediately vested. In such event, the date of such
termination of your employment shall be considered a Vesting Date hereunder.
(c) Delivery of Shares. On or following the date of this Award Agreement,
certificates issued in respect of Restricted Shares shall be registered in your
name and deposited by you, together with a stock power endorsed in blank, with
the Company or such other custodian as may be designated by the Committee or the
Company, and shall be held by the Company or other custodian, as applicable,
until such time, if any, as your


--------------------------------------------------------------------------------


rights with respect to such Restricted Shares become vested. Upon the vesting of
your rights with respect to such Restricted Shares, the Company or other
custodian, as applicable, shall deliver such certificates to you or your legal
representative.
(d) Change of Control under your Employment Agreement. For the avoidance of
doubt, in the event of a change of control prior to the final Vesting Date,
unless provision is made in connection with such change of control for (i)
assumption of outstanding Restricted Shares or (ii) substitution for the
Restricted Shares of new restricted shares of a successor corporation or its
“parent corporation” (as defined in Section 424(e) of the Code) or “subsidiary
corporation” (as defined in Section 424(f) of the Code) with appropriate
adjustments as to the number and kinds of shares that preserve the material
terms and conditions of such outstanding Restricted Shares as in effect
immediately prior to the change of control (including, without limitation, with
respect to the vesting schedules, the intrinsic value of the Restricted Shares
as of the change of control and transferability of the Restricted Shares), all
outstanding Restricted Shares that you hold shall automatically vest as of
immediately prior to such change of control.


SECTION 4.    Forfeiture of Restricted Shares. Unless the Committee determines
otherwise, and except as otherwise provided in your Employment Agreement or in
Section 3 of this Award Agreement, if your rights with respect to any Restricted
Shares awarded to you pursuant to this Award Agreement have not become vested
prior to the date on which your employment with the Company and its Affiliates
terminates, your rights with respect to such Restricted Shares shall immediately
terminate, and you will be entitled to no further payments or benefits with
respect thereto.
SECTION 5.    Voting Rights; Dividend Equivalents. Prior to the date on which
your rights with respect to a Restricted Share have become vested, you shall not
be entitled to exercise any voting rights with respect to such Restricted Share
and shall not be entitled to receive dividends or other distributions with
respect thereto.
SECTION 6.     Non-Transferability of Restricted Shares. Unless otherwise
provided by the Committee in its discretion, Restricted Shares may not be sold,
assigned, alienated, transferred, pledged, attached or otherwise encumbered
except as provided in Section 9(a) of the Plan. Any purported sale, assignment,
alienation, transfer, pledge, attachment or other encumbrance of Restricted
Shares in violation of the provisions of this Section 6 and Section 9(a) of the
Plan shall be void.
SECTION 7.    Withholding, Consents and Legends. (b) Withholding. The delivery
of Share certificates pursuant to Section 3(c) of this Award Agreement is
conditioned on satisfaction of any applicable withholding taxes in accordance
with this Section 7(a) and Section 9(d) of the Plan. In the event that there is
withholding tax liability in connection with the vesting of Restricted Shares,
you may satisfy, in whole or in part, any withholding tax liability by having
the Company withhold from the number of Restricted Shares you would be entitled
to receive, a number of Shares having a Fair Market Value (which shall either
have the meaning set forth in the Plan or shall have such


--------------------------------------------------------------------------------


other meaning as determined by the Company in accordance with applicable
withholding requirements) equal to such withholding tax liability.
(a)    Consents. Your rights in respect of the Restricted Shares are conditioned
on the receipt to the full satisfaction of the Committee of any required
consents that the Committee may determine to be necessary or advisable
(including, without limitation, your consenting to the Company’s supplying to
any third-party recordkeeper of the Plan such personal information as the
Committee deems advisable to administer the Plan).
(b)    Legends. The Company may affix to certificates for Shares issued pursuant
to this Award Agreement any legend that the Committee determines to be necessary
or advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.
SECTION 8.    Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.
SECTION 9.    Committee Discretion. Subject to the terms of this Award Agreement
and your Employment Agreement, the Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.
SECTION 10.    Dispute Resolution. (c) Jurisdiction and Venue. Notwithstanding
any provision in your Employment Agreement, you and the Company irrevocably
submit to the exclusive jurisdiction of (i) the United States District Court for
the District of Delaware and (ii) the courts of the State of Delaware for the
purposes of any suit, action or other proceeding arising out of this Award
Agreement or the Plan. You and the Company agree to commence any such action,
suit or proceeding either in the United States District Court for the District
of Delaware or, if such suit, action or other proceeding may not be brought in
such court for jurisdictional reasons, in the courts of the State of Delaware.
You and the Company further agree that service of any process, summons, notice
or document by U.S. registered mail to the other party’s address set forth below
shall be effective service of process for any action, suit or proceeding in
Delaware with respect to any matters to which you have submitted to jurisdiction
in this Section 10(a). You and the Company irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding arising
out of this Award Agreement or the Plan in (A) the United States District Court
for the District of Delaware or (B) the courts of the State of Delaware, and
hereby and thereby further irrevocably and unconditionally waive and agree not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient


--------------------------------------------------------------------------------


forum.
(a)    Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.
(b)    Confidentiality. You hereby agree to keep confidential the existence of,
and any information concerning, a dispute described in this Section 10, except
that you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).
SECTION 11.    Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:


If to the Company:
DreamWorks Animation SKG, Inc.
1000 Flower Street
Glendale, CA 91201
Attention: General Counsel
Telecopy : (818) 695-6123


If to you:
At the address specified in the Company's records



The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.


SECTION 12.    Headings. Headings are given to the Sections and subsections of
this Award Agreement solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Award Agreement or any provision thereof.
SECTION 13.    Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that, except as set forth in Section 14(d) of this Award
Agreement, any such waiver, amendment, alteration, suspension, discontinuance,
cancelation or termination that would materially and adversely impair your
rights under this Award Agreement shall not to that extent be effective without
your consent (it being understood, notwithstanding the foregoing proviso, that
this Award Agreement and the Restricted Shares shall be subject to the
provisions of Section 7(c) of the Plan).


--------------------------------------------------------------------------------


SECTION 14.    Section 409A. (a) It is intended that the provisions of this
Award Agreement comply with Section 409A, and all provisions of this Award
Agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A.
(b) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Award Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Award Agreement may
not be reduced by, or offset against, any amount owing by you to the Company or
any of its Affiliates.
(c) If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable hereunder constitutes deferred compensation (within the
meaning of Section 409A) the payment of which is required to be delayed pursuant
to the six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest
(except as otherwise provided in your Employment Agreement), on the first
business day after such six-month period.
(d) Notwithstanding any provision of this Award Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A,
the Company reserves the right to make amendments to this Award Agreement as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, you shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
you or for your account in connection with this Award Agreement (including any
taxes and penalties under Section 409A), and neither the Company nor any of its
Affiliates shall have any obligation to indemnify or otherwise hold you harmless
from any or all of such taxes or penalties.
SECTION 15.    Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.


DreamWorks Animation SKG, Inc.,
by
 
 
 
Name:
 
Title: General Counsel





LEW COLEMAN
 
 
 
 
 







